DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the amendment filed on 08/27/21, which was initially filed on 06/30/2017, has a FOREIGN PRIORITY application UNITED KINGDOM 1708762.8 filed on 06/01/2017.
Claims 1-3, 5-11, 13-18, 20-21, and 23-24 are pending for examination.  Claims 1, 16, and 20 are independent claims.
All rejections and objections in the previous office action not set forth below have been withdrawn as necessitated by the amendment.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-11, 13-18, 20-21, and 23-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding independent claims 1 and 20, these claim recites “… computing metadata for content of the target slide and content of the slides of each electronic slide deck in the set, the metadata of each slide comprising an identification of other slides that have been pre-matched thereto…”; “… comparing the metadata of the target slide with the metadata of the slides of each electronic slide deck in the set to determine whether any of those slides matches the target slide …”; and “… controlling the user interface to display a set of search results based on said comparing in response to the user input…” render the claim indefinite, since it is not clear what slide that “each slide”, “other slides” and “those slides” are referred to as well as “said comparing” refers to “comparing” in “pre-matching” step or “comparing metadata” step.
Dependent claims 2-3, 5-11, 13-18, 21, and 23-24ejected for fully incorporating the dependencies of its base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this 

Claims 1-2, 5-7, 11, 16-17, 20, 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Hoffman et al., US 20160217343, Bhogal et al., US 20090210796, and Greathouse et al., US 2016/0179969.
 Regarding Claim 1, Hoffman teaches a computer-implemented method of searching a set of electronic slide decks using a target slide of a first electronic slide deck, each of the electronic slide decks containing a sequence of slides to be presented individually, the method comprising implementing, by a computer system, the following operations (Hoffman, Fig.1, Abstract, paragraphs [0009], [0015]-[0016], [0020]; searching/identifying presentation slides and decks similar to a given query slide):
pre-matching at least two slides of the set of electronic slide decks at least by comparing content of the at least two slides (Hoffman, [0020], [0054]; system periodically comparing content of a pair of slides to identifying similar slides for clustering);
computing metadata for content of the target slide and content of the slides of each electronic slide deck in the set, the metadata of each slide comprising an identification of other slides that have been pre-matched thereto (Hoffman, [0054], [0059]-[0060]; generating and storing values as metadata for each content item ([0060]) in the presentation slides ([0059]); and storing, in association with each slide, references to identified similar content slides ([0054]));
receiving, from a user via a user interface, a user input individually selecting the target slide as a search input from the slides of the first electronic slide deck (Hoffman, [0020], [0053]; receiving from a user a query slide as search input from the slides of the presentation deck);

Hoffman does not specifically teach comparing the metadata of the target slide with the metadata of the slides of each electronic slide deck in the set to determine whether any of those slides matches the target slide, so as to determine, for each of the set of electronic slide decks, whether that electronic slide deck contains at least one slide that matches the target slide; and the pre-matched before the metadata is compared.
Bhogal teaches comparing the metadata of the target slide with the metadata of the slides of each electronic slide deck in the set to determine whether any of those slides matches the target slide, so as to determine, for each of the set of electronic slide decks, whether that electronic slide deck contains at least one slide that matches the target slide (Bhogal, Fig. 3; [0048],[0063]-[0064]; matching (comparing) the metadata of the current displayed slide (target slide) with the metadata of the other slides of same or different slideshow set to determine whether any of those slides matches the current displayed slide).
It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to have combined Bhogal’s teaching and Hoffman’s teaching to include comparing the metadata of the target slide with the metadata of the slides of each electronic slide deck in the set to determine whether any of those slides matches the target slide, so as to determine, for each of the set of electronic slide decks, whether that electronic slide deck contains at least one slide that matches the target slide, since the combination would have quickly, efficiently, and automatically redirected the sequence of a slideshow to a set of slides that are not in the original sequence or are at a later point in the sequence and return to an original sequence following this redirection as Bhogal suggested in paragraphs [0010]-[0011].
Greathouse teaches wherein the at least two slides of the set of electronic slide decks are pre-matched before the metadata is compared (Greathouse, figures 2, 4; [0035]-[0036], [0039]-[0040]; after similarity matching of images having a common subject, images and metadata are stored/indexed for searching using metadata).
It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to have combined Greathouse’s teaching into Bhogal and Hoffman’s teaching to include at least two slides of the set of electronic slide decks are pre-matched before the metadata is compared, since the combination would have facilitated the determining matching slides based on metadata after the metadata are generated for slides are clustered/indexed.
Regarding Claim 2, which is dependent on claim 1, Hoffman teaches wherein for each of the slides compared with the target slide, the computer system assigns a match score to that slide with respect to the target slide, wherein that slide is determined to match the target slide if the match score is above a matching threshold (Hoffman, [0020], [0027]; for each slide compared with the given query slide, the system determines a similarity measurement ranging between 0 to 1 where 0 meaning no similarity and 1 meaning identical duplicate, and slides which have similarity measure exceeds a predetermined threshold meaning near duplicate/identical).
Regarding Claim 5, which is dependent on claim 1, Hoffman teaches wherein the metadata is stored separately from the slide decks whereby said comparison is performed without accessing the slide decks (Hoffman, [0060], disclose storing the metadata for each content item in a separate database, lookup table, or other data structure).
Regarding Claim 6, which is dependent on claim 1, Hoffman teaches wherein the metadata is pre-computed before the target slide is selected (Hoffman, [0060]; metadata is generated before slide/query slide is selected). 
Regarding Claim 7, which is dependent on claim 1, Hoffman teaches wherein the metadata is cached in a data store before the target slide is selected for use in said comparison (Hoffman, [0060]; metadata is stored in a database before the query slide is selected).
Regarding Claim 11, which is dependent on claim 2, Hoffman teaches wherein the computer system uses only selective information to determine the match score (Hoffman, [0020], [0027], [0055]; system uses selective information to determine the similarity measurement/score).
Regarding Claims 16-17, these are computer system claims which are corresponding to the method Claims 1-2.  Therefore, they are rationally rejected for the same reason as the method Claims 1-2.
Regarding Claim 20, this is a computer program product/computer readable storage medium claim which is corresponding to the method Claim 1.  Therefore, it is rationally rejected for the same reason as the method Claim 1. Hoffman teaches wherein the pre-matching is implemented as a background process (Hoffman, [0020], [0054]; system periodically comparing content of a pair of slides to identifying similar slides for clustering).
It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to have combined Sarren’s teaching into Bhogal and Hoffman’s teaching to include pre-matching the at least two slides of the set of electronic slide decks is implemented as a background process, since the combination would have quickly, efficiently, and automatically generating a link relationship for notifying the user updates of the slide files.
Regarding claim 23, which is dependent on claim 1, Hoffman teaches wherein pre-matching the at least two slides of the set of electronic slide decks comprises pre-matching the least two slides of the set of electronic slide decks, stored in a nominated storage area, as a background process (Hoffman, [0020], [0054]; system periodically comparing content of a pair of slides to identifying similar slides for clustering).
It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to have combined Sarren’s teaching into Bhogal and Hoffman’s teaching to include pre-matching the at least two slides of the set of electronic slide decks is implemented as a background process, since the combination would have quickly, efficiently, and automatically generating a link relationship for notifying the user updates of the slide files.
Regarding claim 24, which is dependent on claim 16, Sareen teaches wherein pre-matching the at least two slides of the set of electronic slide decks is implemented as a background process (Sareen, [0059]; links between the copy slides files and slide files).
It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to have combined Sarren’s teaching into Bhogal and Hoffman’s teaching to include pre-matching the at least two slides of the set of electronic slide decks is implemented as a background process into Bhogal and Hoffman’s teaching, since the combination would have quickly, efficiently, and automatically generating a link relationship for notifying the user updates of the slide files.
Claims 3, 8-10, 13-15, 18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable Hoffman, Bhogal, and Greathouse as applied in claims 1-3 above, and further in view of Criss, US 9477703. 
Regarding Claim 3, which is dependent on claim 2, Criss teaches wherein computing metadata for content of the target slide and content of the slides of each electronic slide deck in the set comprises computing metadata from a limited portion of the content of the target slide and corresponding limited portions of the content of each of the slides compared with the target slide, the computer system determining the match score by comparing the limited content portion of the target slide with the corresponding limited content portion of that slide, wherein the match score is independent of the remaining content of those slides (Criss, Abstract, col. 3:17-40, col. 4:17-40, col. 8:65-67, 9:1-24, col. 10:9-67, col. 11:1-67; identifying multiple versions of an item such as a book (col. 9:24-39) comprising metadata content which describes or identifies one or more content portions such as a title of the work, table of contents, chapter titles, etc. (col. 10:62-67, col. 11:1-10) of the first version of the item, and metadata content which describes or identifies one or more content portions of each of second versions of the item to be analyzed and compared (col. 11:10-22), the system generates a similarity score between the first and second versions of the item based on a comparison between one or more content portions of the first version and one or more content portions of the second versions of the item (col. 11:45-67),  where the similarity score is independent from the remaining content of the second versions of the item).
It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the concept of having wherein computing metadata for content of the target slide and content of the slides of each electronic slide deck in the set comprises computing metadata from a limited portion of the content of the target slide and corresponding limited portions of the content of each of the slides compared with the target slide, the computer system determining the match score by comparing the limited content portion of the target slide with the corresponding limited content portion of that slide, wherein the match score is independent of the remaining content of those slides as suggested by Criss into Hoffman, Greathouse, and Bhogal’ systems because all these systems perform content comparisons to determine whether any of other slides/photos or versions of an item matches a target slide/photo or version of an item.  The combination would enable Hoffman, Greathouse  and Bhogal’ systems to conduct content differential analysis on multiple versions of an item by identifying one or more content portions of the item as Criss suggested in the Abstract and col. 10:62-67, col. 11:1-10.
Regarding Claim 8, which is dependent on claim 3,  Hoffman teaches wherein the metadata for each of the limited content portions comprises a visual fingerprint derived from that portion of content, whereby the visual fingerprint is independent of the remaining content of that slide, wherein the limited content portions are compared by comparing their respective visual fingerprints (Hoffman, [0020], [0027], [0060]; metadata for each of content items comprises a visual feature found in the content item where the visual feature is separate of the remaining content).
Regarding Claim 9, which is dependent on claim 3, Hoffman teaches wherein the content is visual content and the comparison is performed using visual matching (Hoffman, [0050], [0060]; content is visual content and the comparison is performed using visual features).
Regarding Claim 10, which is dependent on claim 9, Hoffman teaches wherein the limited content portion is a middle portion of the visual content of the slide, the remaining content being a top portion and a bottom portion of the visual content (Hoffman, [0050], [0060]; content items including titles, footers, text related to diagrams or images, text within a table, text in the foreground and/or background, and so on).
Regarding Claim 13, which is dependent on claim 1, Hoffman teaches wherein the computer system assigns a type to each of the slides, wherein the comparison is performed in dependence on the determined type (Hoffman, [0074]; techniques of the system can be applied to other types of documents and individual pages or units, such as word processing documents, web pages, spreadsheets, images, etc., which is similar or equivalent to the computer system assigns a type to each of the slides, wherein the comparison is performed in dependence on the determined type).
Criss also teaches wherein the computer system assigns a type to each of the slides, wherein the comparison is performed in dependence on the determined type (Criss, col. 4:17-40, col. 5:10-20, col. 9:11-24, system can operate on many different types of content including audiobooks, electronic books, songs, videos, television programs, computer and video games, multi-media content, digital images, digital video, displayable text, audio data, electronic documents, software applications or programs, mobile applications, computer-executable code, blocks or portions of the foregoing, and the like (col. 4:17-40), where the comparison is performed in dependence on the same determined type (col. 5:10-20)). 
It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the concept of having wherein the computer system assigns a type to each of the slides, wherein the comparison is performed in dependence on the determined type as suggested by Criss into Hoffman, Greathouse, and Bhogal’ systems because all these systems perform content comparisons to determine whether any of other slides/photos or versions of an item matches a target slide/photo or version of an item.  The combination would enable Hoffman, Greathouse, and Bhogal’ systems to conduct content differential analysis on multiple versions of an item by identifying one or more content portions of the item as Criss suggested in the Abstract and col. 10:62-67, col. 11:1-10.
Regarding Claim 14, which is dependent on claim 13, Hoffman teaches wherein the target slide is only compared with slides of the same type as the target slide, whereby only that type of slide is included in the search results (Hoffman, [0020], [0027], [0055], disclose the query slide is compared with slides of the same type of the query slide).
Regarding Claim 15, which is dependent on claim 13, Hoffman teaches wherein the computer system selects, based on the type of the target slide, one of a plurality of available comparison modes to perform the comparison (Hoffman, [0020], [0027], [0055]; the system selects based on the query slide to perform the comparison, which is similar or equivalent to the computer system selects, based on the type of the target slide, one of a plurality of available comparison modes to perform the comparison).
Regarding claim 18, this is a computer system claim which is corresponding to the method claim 3.  Therefore, they are rationally rejected for the same reason as the method claim 3.
Regarding Claim 21, which is dependent on claim 1, Criss teaches wherein comparing the metadata of the target slide with the metadata of the slides of each electronic slide deck comprises excluding a top and a bottom portion of the slides from the comparison (Criss, col. 4:17-40, col. 4:50-67, col. 5:1-10, col. 9:39-67, col. 10:1-9, col. 10:29-44, col. 10:62-67, col. 11:1-10; comparing the metadata of the first version of the item with the metadata of the second versions of the item comprises content portions, segments, sections such as a title, a table of contents, a preface, bibliographic data, etc. (col. 4:17-40, col. 10:29-44), which means other content portions, segments, or sections which are not parts of a title, a table of contents, a preface, bibliographic data, etc. are not included in the comparison).
It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the concept of having wherein comparing the metadata of the target slide with the metadata of the slides of each electronic slide deck comprises excluding a top and a bottom portion of the slides from the comparison as suggested by Criss into Hoffman, Greathouse, and Bhogal’ systems because all these systems perform content comparisons to determine whether any of other slides/photos or versions of an item matches a target slide/photo or version of an item.  The combination would enable Hoffman, Greathouse, and Bhogal’ systems to conduct content differential analysis on multiple versions of an item by identifying one or more content portions of the item as Criss suggested in the Abstract and col. 10:62-67, col. 11:1-10.

Response to Arguments
Applicant’s arguments with respect to claims 1-3, 5-11, 13-18, 20-21, and 23-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicants mainly argue that Hoffman, Sareen, Bhogal and/or Criss fails to disclose “pre-matching slide of electronic slide decks that includes comparing content of the slides”.
However, Hoffman teaches periodically comparing content of a pair of slides to identifying similar slides for clustering as explained in the rejection above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nauerz et al., US 20160103854, [0036] teaches searching slides based on metadata associated to slides or slide-decks earlier.
Schuetze et al., US 20030110181 teaches clustering data for searching.
Dhua et al., US 9830631 teaches Image recognition result culling includes clustering data for searching.
Zhang et al., US 20150169991 teaches searching images based on text labels.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU V HUYNH whose telephone number is (571)272-4126.  The examiner can normally be reached on Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CESAR PAULA can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THU V HUYNH/Primary Examiner, Art Unit 2177